DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 5 is objected to because of the following informalities:  The claim appears to have misspelled the word “hook” in the 4th line of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 3] The term “low” in claim 3 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The use of term “low” has rendered the size/range of the recited materials indefinite. For purposes of examination, it is interpreted that any dimension of hook or loop material meets the limitations of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 7, and 9-11, are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Saldell (PGPub 2006/0167420).
[Claims 1-3 and 9-11] Saldell teaches a structure and method comprising a device for protecting a user from a sharp tip of a medical needle (paragraphs [0014]-[0021]), the device comprising: 
a central body (figure 1, item 5) in fluid connection with a delivery tube (figure 1, item 7); 
a medical needle (figure 3a, item 6) including: 
a first end in fluid connection with the delivery tube (figures 1 and 2b); 
a second end distal from the central body (figure 1, item 5), the second end including the sharp tip (figure 3b); 
a pair of wings (figure 1, items 1 and 2) extending from, and attached at one end to, the central body (figure 1, item 5), the pair of wings being selectively positionable from an open position (figure 2b), in which the wings leave the needle (figure 3a, item 6) exposed so as to permit the medical needle to be placed into a patient (figure 4), to a closed position (figure 2a) in which the pair of wings are folded over the needle (figure 3a, item 6), wherein each wing of the pair of wings includes an inner surface (figures 7a and 7b), wherein at least one wing of the pair of wings is formed from at least one of a rigid material, a semi-rigid material, a soft material, a gel material, a cloth material, and a non-woven cloth material (paragraphs [0028], [0079]) and one of a circular shape and a rectangular shape (figure 1); 
a hook-and-loop fastening system (“Velcro tape”) including a low profile (see 112, 2nd rejection interpretation above) hook material disposed on the inner surface of one of the pair of wings (figures 7a and 7b) and a low profile (see 112, 2nd rejection interpretation above) loop material disposed on the inner surface of the other wing of the pair of wings (figures 7a and 7b), the hook-and-loop fastening system configured to selectively attach each inner surface of the pair of wings together to one another in the closed position with the medical needle positioned therebetween (figures 7a and 7b; paragraphs [0029], [0065]).
[Claim 7] Saldell teaches the limitations of claim 1, upon which claim 7 depends. In addition, Saldell discloses a second mechanical fastener (figure 1, item 3) not including a hook-and-loop fastening system (paragraphs [0047], [0050], [0055]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saldell (PGPub 2006/0167420).
[Claim 4] Saldell teaches the limitations of claim 1, upon which claim 4 depends. Although disclosing the use of a hook-and-loop fastening system to secure the pair of wings together (requiring a hook material on one wing and a loop material on the other wing), Saldell does not specifically disclose a hook material on each wing of the pair of wings and a loop material on each wing of the pair of wings.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize more than one set of hook-and-loop components, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to reverse the orientation of said hook and loop materials, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saldell (PGPub 2006/0167420), in view of Ishikawa et al. (USPN 5,147,319).
[Claim 8] Saldell teaches the limitations of claim 1, upon which claim 8 depends. Saldell does not specifically disclose the wings comprise a perimeter having a lip and mating portion.
However, Ishikawa teaches a device (figure 1, item 1) for protecting a user from a sharp tip of a medical needle (figure 1, item 2), comprising a central body (figure 1, item 3) with two extending wings (figure 1, items 5a and 5b); wherein a lip (figure 2, item 7) extends along at least a portion of the perimeter of at least one of the wings (figure 1, item 5a) of the pair of wings (figure 2), and a mating portion (figure 2, item 8) formed along at least a portion of the perimeter of the other wing (figure 2, item 5b) of the pair of wings (figure 2; column 2, lines 14-28).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the wings taught by Saldell, with the use of a perimeter lip and mating portion, as taught by Ishikawa, in order to provide increased functionality, safety, and control, by allowing for a greater degree of mechanical contact surface area between the two wings when in a closed position.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 8, and 11, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,350,350. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements of the recited instant application claims are found in the recited patent claims.  For example, all of the elements of claim 1 of the instant application can be found in claim 1 of the patent.  The difference between claim 1 of the instant application and claim 1 of the patent lies in the fact that the patent claim includes more elements and is thus more specific.  Thus, the invention of claim 1 of the patent is in effect a “species” of the "generic” invention of claim 1 of the instant application.  It has been held that the generic invention is anticipated by the species.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 of the instant application is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/598875 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements of the recited instant application claims are found in the recited copending application claims.  For example, all of the elements of claim 1 of the instant application can be found in claim 15 of the copending application.  The difference between claim 1 of the instant application and claim 15 of the copending application lies in the fact that the copending application claim includes more elements and is thus more specific.  Thus, the invention of claim 15 of the copending application is in effect a “species” of the "generic” invention of claim 1 of the instant application.  It has been held that the generic invention is anticipated by the species.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 of the instant application is anticipated by claim 15 of the copending application, it is not patentably distinct from claim 15 of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(The examiner notes that claim 5 is only rejected under a nonstatutory double patenting rejection.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        08/10/2022